COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                         AMENDED MEMORANDUM ORDER ON
                            MOTION FOR REHEARING AND
                        MOTION FOR EN BANC RECONSIDERATION



Style:                 Carolyn R. Milton, Appellant v. Vinh T. Nguyen, D.D.S., Appellee

Case number:           01-11-00958-CV

Date motion filed:     August 17, 2012

Party filing motion:   Appellant


         The motions for rehearing and en banc reconsideration are denied.



Judge=s signature:     /s/ Michael Massengale
                       Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.


Date:                  October 8, 2012